DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species D in the reply filed on 3/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 10-50 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: The specification is replete with grammatical errors. The specification should be revised carefully in order to ensure that it is full, clear, concise and exact.  
Appropriate correction is required.
Drawings
The drawings are objected to because the reference numbers, lead lines, text and figures themselves are not clean and well-defined enough to permit legibility and adequate reproduction; additionally, the shading used in the figures reduces legibility rendering it difficult to discern the various structures from one another and discern which structures the lead lines correspond to. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
The claim limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are “releasable seal means” (described in lines 4-10 of page 38 and claim 56), “first engagement means” (described in lines 21-24 of page 37 and 

Claim Objections
The claims are replete with grammatical errors. Applicant’s cooperation is requested in correcting the claim errors set forth in the below objections as well as any other claim errors of which Applicant may become aware. 
It is noted that the phrase “earlier in the claims” as used in the below objections refers to claim(s) that the claim in question is dependent on, not all claims recited chronologically earlier – for example, claim 60 depends on claims 51, 6 and 1 and, therefore, the phrase “earlier in the claims” refers only to claims 60, 51, 6 and 1, not all of claims 1, 3, 6-9 and 51-60.*
Claim 1 is objected to because of the following informalities:
On line 5, the phrase “the said” is grammatically incorrect as only one of these terms should be recited.
On lines 6-7, the repetition of the phrase “in said housing” in the phrase “said injecting needle/cannula in said housing maintained under usual bias in said housing” renders this limitation confusing. It is suggested to remove the first occurrence of this phrase.

On line 11, the phrase “the distal front end” lacks proper antecedent basis because this appears to refer to the “housing” but no such end has been previously recited. It is suggested to replace the term “the” with the term “a” in this phrase.
On line 11, the phrase “by injecting out of the implant/medicament” appears to be grammatically incorrect as the implant/medicament is itself being injected. It is suggested to remove the term “out” from this phrase.
On lines 9-12, the phrase “said plunger means effects under its forward motion an initial exposure or ejection of said injecting needle/cannula from said housing at the distal front end thereof and followed by injecting out of the implant/medicament through said needle/cannula” is recited. Besides the issues set forth above, this phrase also appears to be grammatically incorrect. It is suggest to insert commas around the phrase “under its forward motion” and to replace the phrase “followed by injecting” with the phrase “subsequent injection”.
On line 24, it is suggested to remove the term “out” in order to be grammatically correct and match the language used earlier in the claim.
On lines 26-27, the phrase “said first engagement means housing connection to said needle assembly” appears to be grammatically incorrect. It is suggested to remove the phrase “housing connection to said needle assembly” since the claim earlier sets forth that the first engagement means is between the housing and the needle assembly.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
On line 2, the phrase “wherein the needle assembly fully enclosed within said housing” appears to be grammatically incorrect. It is suggested to insert the term “is” after the term “assembly”.
On lines 4, 21 and 25, the phrase “the cannula” should recite “the needle/cannula” in order to match the language used earlier in the claims.
On lines 4-5, the phrase “for piercing skin, body tissue to deliver” appears to be grammatically incurred. It is suggested to replace the comma with the term “or”.
On line 16, the phrase “the back end of the needle assembly” lacks proper antecedent basis since no such end has been recited earlier in the claims. It is suggested to replace the first occurrence of the term “the” in this phrase with the term “a”. 
On line 24, the phrase “the automatic retraction” lacks proper antecedent basis as no such retraction has been recited earlier in the claims. It is suggested to remove the term “the” from this phrase.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
On line 2, the phrase “the second engagement means disposed at the back end” appears to be grammatically incorrect. It is suggested to insert the term “is” between the terms “means” and “disposed”. 
On lines 2-3, the phrase “the back end of the housing” lacks proper antecedent basis as no such end has been recited earlier in the claims. It is suggested to replace the first occurrence of the term “the” in this phrase with the term “a”.

On line 5, the term “cannula” should recite “needle/cannula” to match the language used earlier in the claims.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
On line 2, the phrase “comprises a removable protective cap” does not appear grammatically correct. It is suggested to replace the term “comprises” in this phrase with the phrase “further comprising”. 
On line 2, the term “cannula” should recite “needle/cannula” to match the language used earlier in the claims.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
On line 2, the phrases “inner surface” and “outer surface” should each be preceded by the term “an”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: 
On lines 2-3, the phrase “includes forward snap which sits within the housing and configured to freely to move” does not appear grammatically correct. It is suggested to insert the term “is” before the term “configured”, and to remove the second occurrence of the term “to”. 
. 
Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  
The claims is missing punctuation throughout. It is suggested to insert either a colon or a semi-colon at the end of appropriate lines.
On line 8, the phrase “top housing” is missing an article preceding it. It is suggested to insert the term “the” before this phrase.
On lines 8-9, the phrase “the needle assembly is comprising of” does not appear grammatically correct. It is suggested to remove the terms “is” and “of” from this phrase. 
On lines 10, 16 and 22, the term “cannula” should be amended to recite “needle/cannula” to match language used earlier in the claims.
On line 19, the term “and” following the semi-colon should be removed as it appears grammatically incorrect.
On line 22, the phrase “implant” should be amended to recite “implant/medicament” to match language used earlier in the claims.
On lines 24-25, the phrase “the engaged disposition” lacks proper antecedent basis. It is suggested to amend to remove the phrase “the engaged disposition between” from lines 24-25.  
Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  

On line 5, the phrase “or the injectable substance” lacks proper antecedent basis since no substances have been recited earlier in the claims. It is suggested to remove this phrase.  
Appropriate correction is required.
Claim 53 is objected to because of the following informalities:  
On lines 2 and 4, the phrase “cannula” should be amended to recite “needle/cannula” to match language used earlier in the claims. 
On lines 3 and 5, the phrase “or the injectable substances” lacks proper antecedent basis since no substances have been recited earlier in the claims. It is suggested to remove this phrase.
On line 5, the phrase “the body” lacks proper antecedent since this feature has not been recited earlier in the claims. It is suggested to replace the term “the” in this phrase with the term “a”.
On line 5, the term “implant” should recite “implant/medicament” to match the language used earlier in the claims.  
Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  
On line 2, the phrase “across flat surface” lacks an article. It is suggested to insert the term “an” before this phrase.
On line 3, the phrase “inner surface” on line 3 lacks an article preceding it. It is suggested to insert the term “an” before this phrase.
.
Appropriate correction is required.
Claim 55 is objected to because of the following informalities: 
On line 2, the phrase “the across flat surface engagement” lacks proper antecedent basis as no such engagement has been recited earlier in the claims. It is suggested to amend this phrase to recite “engagement of the across flat surface” and to remove the phrase “engagement of the needle assembly”. 
On line 3, the phrase “inner surface” lacks an article preceding it. It is suggested to insert the term “the” before this phrase.
On line 3, the term “arrest” appears to be grammatically incorrect. It is suggested to amend this term to recites “arrests”.
On line 4, the phrase “prior ejection” appears to be grammatically incorrect. It is suggested to insert the term “to” after the term “prior”.
On line 4, the phrase “cannula” should be amended to recite “needle/cannula” to match the language used earlier in the claims.
Appropriate correction is required.
Claim 56 is objected to because of the following informalities: 
On line 2, the phrase “back end” lacks an article preceding it. It is suggested to insert the term “the” before this phrase.
On lines 2-5, the actions recited are not of the same tense (see “to couple”, “ensure” and “enabling”). It is suggested to replace the term “enabling” with the term “enable”.
.
Appropriate correction is required.
Claim 57 is objected to because of the following informalities:  
On line 2, the phrase “configured sits” appears to be grammatically incorrect. It is suggested to replace this phrase with the phrase “configured to sit”. 
On line 3, the term “housing” should be made plural.
On line 3, the phrase “freely to move” appears to be grammatically incorrect. It is suggested to replace this phrase with the phrase “to freely move”. 
On line 3, the comma appears grammatically incorrect and should be removed.
Appropriate correction is required.
Claim 58 is objected to because of the following informalities:  
On line 3, the phrase “cooperative locking portion” lacks an article preceding it. It is suggested to insert the term “a” before this phrase.
On line 4, the term “cannula” should recite “needle/cannula” to match the language used earlier in the claims.
Appropriate correction is required.
Claim 59 is objected to because of the following informalities:  
On line 6, the term “the” in the phrase “the body/skin/tissue” should be removed as this phrase lacks proper antecedent basis.
Appropriate correction is required.
Claim 60 is objected to because of the following informalities:  

On line 5, the phrase “cooperative locking portion” lacks an article preceding it. It is suggested to insert the term “a” before this phrase. 
Appropriate correction is required.
Claim 61 is objected to because of the following informalities:  
The phrase “across flat surface releasing gap” on line 3, the phrase “housing inner surface” on lines 3-4,  and the phrase “forward direction” on line 9 each lack an article preceding them. It is suggested to insert either of the terms “a” or “an” before each of these phrases.
The phrase “the joint” on line 4 lacks proper antecedent basis since no such joint has been recited earlier in the claims. It is suggested to replace the term “the” with the term “a” in this phrase. 
The phrase “the tissue” on line 11 lacks proper antecedent basis since tissue has not been recited earlier in the claims. It is suggested to remove the term “the” from this phrase.  
On line 5, the abbreviation “w.r.t.” should be spelled out as “with respect to”.
On line 10, the phrase “forward direction” lacks an article preceding it. Since line 9 introduces this direction, it is suggested to amend line 10 to recite the term “the” before this phrase.
On line 10, the term “implant” should recite “implant/medicament” to match the language used earlier in the claims.
.
Appropriate correction is required.
Claim 62 is objected to because of the following informalities:  
On line 3, the phrase “rotation the top housing” appears to be grammatically incorrect. It is suggested to insert the term “of” after the term “rotation”.
Appropriate correction is required.
Claim 63 is objected to because of the following informalities:  
On line 4, the phrase “front end” is missing an article preceding it. It is suggested to insert the term “a” before this phrase.
On lines 4-5, it is suggested to remove the phrase the engaged disposition between” in view of the suggestion made to claim 51 above.
On line 6, the term “end point” lacks an article preceding it. It is suggested to insert the term “an” before this phrase.
On line 7, the phrase “the plunger front end” lacks proper antecedent basis since no such front end has been recited earlier in the claims. It is suggested to replace this phrase with the phrase “a front end of the plunger”. 
On line 7, the phrase “which cooperative” appears to be grammatically incorrect. It is suggested to insert the term “is” after the term “which”.
On line 8, the phrase “the lock” lacks proper antecedent basis since no such lock has been recited earlier in the claims. It is suggested to replace the term “the” in this phrase with the term “a”.

On line 10, the term “cannula” should be replaced with the phrase “needle/cannula” to match the language used earlier in the claims.
On line 10, the phrase “the compressed spring expansion” lacks proper antecedent basis. It is suggested to either remove the term “the” from this phrase or replace the term “the” with the term “a”.
Appropriate correction is required.
Claim 64 is objected to because of the following informalities:  
On line 2, the phrase “the plunger portion” lacks proper antecedent basis since no such portion has been recited earlier in the claims. It is suggested to replace this phrase with the phrase “a portion of the plunger”.
Appropriate correction is required.
Claim 65 is objected to because of the following informalities:  
On line 2, the phrase “snap lock” lacks an article preceding it. It is suggested to insert the term “a” before this phrase. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims are replete with errors which render the claims indefinite. Applicant’s cooperation is requested in correcting the claim errors set forth in the below 112(b) rejections as well as any other claim errors of which Applicant may become aware. 
It is noted that the phrase “earlier in the claims” as used in the below rejections refers to claim(s) that the claim in question is dependent on, not all claims recited chronologically earlier – for example, claim 60 depends on claims 51, 6 and 1 and, therefore, the phrase “earlier in the claims” refers only to claims 60, 51, 6 and 1, not all of claims 1, 3, 6-9 and 51-60.*
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9 and 51-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1:
Line 4 recites the term “its” but it is unclear whether this term refers back to the “needle assembly” or the “implant/medication”. For the sake of examination, the term “its” is interpreted as referring to the “needle assembly”. 
Lines 7 and 28 recite that the needle assembly is maintained and retracted, respectfully, under “usual” bias. However, the term “usual” render the claim indefinite since this term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, the phrase “usual bias” is interpreted as referring to any level of bias.

Lines 14-15 recites “an initial injecting plunger forward motion”, but it is unclear if this is the same or different from the “forward motion” of lines 9-10. For the sake of examination, they are interpreted as being the same.
Line 15 recites that the plunger means is coupled “only” with the needle assembly. However, since all components of the device are coupled to each other either directly or indirectly, it is unclear how the plunger means can be coupled “only” with the needle assembly. For the sake of examination, this limitation is interpreted as meaning that the plunger means moves with the needle assembly.
Lines 19-20 recite “the ejected state of the needle/cannula” but this phrase lacks proper antecedent basis and it isn’t clear if this state is supposed to pertain to the “ejection” of line 10, if it is a state different therefrom, or if it means to limit movement to “ejection” and not “initial exposure” as introduced on line 10. For the sake of examination, the state of lines 19-20 is intended to refer to either the ejection or the initial exposure of line 10.
Line 21 recites “said plunger cooperative coupling” but this phrase lacks proper antecedent basis and it isn’t clear if this coupling is intended to perform the action of “couple only” that occurs on line 15 or if this is a structure that does not perform that action. For the sake of examination, the plunger cooperative coupling is interpreted as being a structure of the plunger means that performs the coupling action of line 15. 

All of the above set-forth interpretations apply to any applicable dependent claims as well (for example, where the rejected language is recited again).
Appropriate correction is required.
Re claim 3:
Line 3 recites “resiliently supported with said distal front end of the housing”. This phrase lacks proper antecedent basis since the housing having a “distal front end” has not been earlier recited in the claims. It is unclear if this is intended to introduce a distal front end of the housing or if this is intended to refer to the distal front end of the needle assembly (that is introduced in lines 3-4 of claim 1). For the sake of examination, this phrase is interpreted as introducing a distal front end of the housing.
Line 3 recites “a spring bias”. It is unclear if this limitation is intended to introduce the structure of a spring or is only intended to refer to the bias. If it is the latter then the claim is incomplete due to not reciting what provides the spring bias. For the sake of examination, this limitation is interpreted as referring to a bias from a spring. Line 14 recites “said spring” so the bias of line 3 is interpreted as coming from this spring.

Line 13 recites the term “its” but it is unclear as to what previously-recited structure this term is intended to refer. For the sake of examination, this term is interpreted as referring to the housing. Additionally, this means that the “front” lacks proper antecedent basis so line 13 is interpreted as referring to the distal front end of line 4.
Line 14 recites “by compressing against usual biased disposition”. It is unclear what structure is performing the compressing. Additionally, the term “usual” renders the claim indefinite since this term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of examination, the structure that is interpreted performing the compressing is the needle assembly and the phrase “usual biased disposition” is interpreted as referring to any level of bias.
Line 18 recites “its” but it is unclear as to what previously-recited structure this term is intended to refer. For the sake of examination, this term is interpreted as referring to the housing. 
Appropriate correction is required.
Re claim 9: 

Appropriate correction is required.
Re claim 51:
Line 6 recites that the needle assembly has a “front end”. However, claim 1 already sets forth that the needle assembly has a “distal front end”. It is unclear if these are the same or different. For the sake of examination, they are interpreted as being the same. 
Line 10 recites “its” but it is unclear whether this term refers to the needle hub or the cannula. For the sake of examination, it is interpreted as referring to the distal front end of the needle hub.
Line 11 recites “its” but it is unclear whether this term refers to the needle assembly or the needle holder. For the sake of examination, it is interpreted as referring to a back end of the needle assembly.
Lines 12-13 recite “between the label holder”. It is unclear how a structure can be “between” a single other structure. Therefore, it appears that this limitation is lacking the other structure that is on the opposite side of the implant container than the label holder. For the sake of examination, this limitation is interpreted as requiring the implant container to be between the label holder and the needle hub. 

Line 15 recites “plunger body”. Since no article precedes this structure, it is unclear whether this is intended to refer to the “plunger means” of claim 1 or to introduce a plunger body. For the sake of examination, this recitation is interpreted as referring to the plunger means. 
Appropriate correction is required.
All of the above set-forth interpretations apply to any applicable dependent claims as well (for example, where the rejected language is recited again).
Re claim 53: 
Lines 2-3 recite “the plunger rod guide” but this phrase lacks proper antecedent basis since no such guide has been recited earlier in the claims. It is unclear if this is intended to introduce such a guide or whether this claim is intended to depend from claim 52 which introduces such a guide. For the sake of examination, the former is the interpretation applied to the claim.
Line 4 recites “the small opening defined in the housing top” but this phrase lacks proper antecedent basis since no such small opening has been recited earlier in the claims. It is unclear if the claim is intended to introduce such an opening or if the claim is intended to refer to the “front opening” of claim 1. For the sake of examination, the line is interpreted as defining the front opening of claim 1 as being within the housing top.

Re claim 54:
Line 2 recites that the label holder includes “across flat surface”. It is unclear what is meant by “across”. For the sake of examination, the term “across” is interpreted as meaning “lateral”.
Appropriate correction is required.
This interpretation also applies to claim 55.
Re claim 55:
Line 3 recites “inner surface of the top housing and inner surface of the bottom housing” (which requires to different surfaces) but claim 54 introduces “inner surface of the top and bottom housing[s]” (which requires a single surface). It is unclear if the two surfaces are intended to be the same as the one surface of claim 54 or different therefrom. For the sake of examination, they are interpreted as forming the surface of claim 54.
Appropriate correction is required.
Re claim 56:
Line 3 recites “plunger outer body”  but lacks an article. Therefore, it is unclear if claim 56 intends to introduce this body or if this recitation was intended to refer to a structure that was already introduced. For the sake of examination, line 3 is interpreted as introducing a plunger outer body.
Line 8 recites “the plunger rod guide” but this phrase lacks proper antecedent basis as no such guide has been recited earlier in the claims. It is unclear if this is intended to introduce such a guide or whether this claim is intended to depend from 
Appropriate correction is required.
Re claim 57:
Line 4 recites “the accidental reverse motion” but this phrase lacks proper antecedent basis. It is unclear whether line 4 is intended to introduce this motion or whether this is intended to refer to the “forward or backward motion” that is arrested by the first engagement means in claim 1. For the sake of examination, the motion of line 4 is interpreted as referring to the backward motion of claim 1.
Appropriate correction is required.
Re claim 58:
Line 4 recites “the protective cap” but this lacks proper antecedent basis as no such cap has been introduced earlier in the claims. It is unclear whether claim 58 is intended to introduce such a cap or if it is intended to depend on claim 7 which introduces such a cap. For the sake of examination, the former is the interpretation applied to the claim.
Appropriate correction is required.
Re claim 59: 
Lines 2-3 recite “the snap lock” but this recitation lacks proper antecedent basis as no such snap lock has been introduced earlier in the claims. It is unclear if this is intended to introduce such a snap lock or whether this claim is intended to depend from claim 58 which introduces such a snap lock. For the sake of examination, the former is the interpretation applied to the claim.

Re claim 60:
Line 3 recites “the butt joint” but this recitation lacks proper antecedent basis as no such joint has been introduced earlier in the claims. It is unclear if this is intended to introduce such a butt joint or whether this claim is intended to depend from claim 56 which introduces such a butt joint. For the sake of examination, the former is the interpretation applied to the claim.
Appropriate correction is required.
Re claim 61: 
Line 5 recites “the butt joint” but this recitation lacks proper antecedent basis as no such joint has been introduced earlier in the claims. It is unclear if this is intended to introduce such a butt joint or whether this claim is intended to depend from claim 56 which introduces such a butt joint. For the sake of examination, the former is the interpretation applied to the claim.
Line 8 recites “the plunger drive” but this recitation lacks proper antecedent basis since no such drive has been introduced earlier in the claims. It is unclear if this is intended to introduce such a drive or if this is intended to refer to a structure of the plunger earlier recited in the claims. For the sake of examination, this recitation is interpreted as referring to the plunger means of claim 1.
Line 10 recites “the rod guide” but this recitation lacks proper antecedent basis as no such guide has been introduced earlier in the claims. It is unclear if this is intended to introduce such a guide or whether this claim is intended to depend from 
	Appropriate correction is required.
Re claim 63:
Lines 3 and 6 recite “the plunger outer body” but this phrase lacks proper antecedent basis since no such body has been recited earlier in the claims. It is unclear if this is intended to introduce such a body or whether this claim is intended to depend from claim 56 which introduces such a body. For the sake of examination, the former is the interpretation applied to the claim.
Line 6 recites “the snap lock” but this recitation lacks proper antecedent basis as no such lock has been introduced earlier in the claims. It is unclear if this is intended to introduce such a lock or whether this claim is intended to depend from claim 58 which introduces such a snap lock. For the sake of examination, the former is the interpretation applied to the claim.
The language of claims 3 and 6 is grammatically incorrect to the degree that it cannot be determined what these lines are intended to claim. For the sake of examination, lines 3-6 are interpreted as requiring the first disengagement means to include a plunger outer body that slides over a snap lock of the needle hub to disengage the needle assembly from the housing by compressing and disengaging a lock of the housing. 
Appropriate correction is required.
Claims 6-7, 52, 60, 62, 64 and 65 are rejected due to their dependence on the above rejected claims.
The claim limitation “cooperative guiding means” (recited in claim 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification recites “cooperative guiding means” in the same manner as it is recited in the claim, but is not elaborated on with structure, material or act. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is a dependent claim but does not specify which claim it depends from; therefore, claim 6 is of improper dependent form. For the sake of examination, claim 6 is interpreted as depending from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (PG PUB 2003/0004457).
Re claim 1, Andersson discloses a safety housing based implant/medicament injecting system 1 (Fig 1; all reference numbers cited below are in reference to Fig 1 unless otherwise noted) comprising: a needle assembly 6+29 including implant/medicament 11 for injection and an injecting needle/cannula 6 at its distal front end (as seen in Fig 1,6); a housing 2 with a front opening 24 (seen in Fig 1 but not labeled; labeled in Fig 9) for the said needle assembly (as seen in Fig 2, the needle/cannula 6 extends therethrough); said needle assembly with said injecting needle/cannula in said housing maintained under usual bias in said housing (via spring 42, Para 28; please see the above 112(b) rejection regarding the interpretation of this limitation); a plunger means 3+26 (although reference character 3 is not labeled in Fig 1, it is described in Para 23 as comprising segment 13 and segment 14) having a plunger rod 13+14 concentrically disposed with respect to said housing and said needle assembly (as seen in Fig 1), said plunger means effects under its forward motion an initial exposure or ejection of said injecting needle/cannula from said housing at the distal front end thereof (as seen in Fig 2; Para 33) and followed by injecting out of the implant/medicament through said needle/cannula (as seen in Fig 3; Para 34); said 
Re claim 6, Andersson discloses the second engagement means disposed at the back end of the housing to permanently arrest the retracted needle assembly in the 
Re claim 7, Andersson discloses a removable protective cap 18+48 on the cannula (as seen in Fig 1; Para 30 disclose that the protective cap 18+48 can be placed in the housing 2 via friction fit, and one of ordinary skill in the art would recognize that a two structure attached via friction fit can be removable from one another if enough force is provided to separate the two).  
Re claim 9, Andersson discloses that the needle assembly includes forward snap 35 (seen in Fig 1 but not labeled, labeled in Fig 6) which sits within the housing and configured to freely to move in the forward direction inside the housing to prevent any accidental reverse movement of the needle assembly (Para 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (PG PUB 2003/0004457) in view of Buttgen et al. (PG PUB 2002/0010421).
Re claim 8, Andersson discloses all the claimed features except that an inner surface of the housing and outer surface of the needle assembly includes cooperative guiding means to arrest any unwanted rotation of the needle assembly with respect to the housing. Buttgen, however, teaches a device comprising a housing 5 (Fig 1) having an inner surface (inherent) and a needle assembly 9+10 (Fig 1) having an outer surface (inherent), wherein the surfaces include cooperative guiding means (guiding channel 15 of housing 5 and “ratchet-like cross section” of needle holder 9, Para 22) to arrest any unwanted rotation of the needle assembly with respect to the housing (Para 22,23); Buttgen teaches that rotation is undesirable as it can set free parts of tissue within the body which represents a considerable risk of injury (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Andersson to include the inner surface of the housing and the outer surface of the needle assembly with cooperative guiding means to arrest any unwanted rotation of the needle assembly with respect to the housing, as taught by Buttgen, since rotation can set free parts of tissue within the body which represents a considerable risk of injury (Para 3).  

Allowable Subject Matter
Claims 3 and 51-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as rewritten to correct the objections, 112(b) and 112(d) rejections set forth above
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of dependent claim 3 could either not be found or was not suggested in the prior art of record in combination with the subject matter of claim 1 upon which it depends. The subject matter of dependent claim 51 (upon which claims 52-65 depend) could either not be found or was not suggested in the prior art of record in combination with the subject matter of claims 1 and 6 upon which it depends.
Dependent claim 3 (as interpreted in light of the objections and 112(b) rejections set forth above) requires (1) the needle assembly to be spring biased within a distal front end of the housing, (2) the plunger means to be configured for applying forward motion to eject the needle/cannula and subsequently inject the implant/medicament, (3) the forward motion to involve coupling between the plunger means and the needle assembly to ensure transfer of force applied to the plunger means to the needle assembly for cooperative forward movement by compressing against a spring, (4) the plunger means to be decoupled from a back end of the needle assembly when the front end of the needle assembly is engaged with the housing using the first engagement means so that the plunger means can have independent forward movement with respect to the needle assembly so as to push the implant/medicament through the needle/cannula, (5) the first disengagement means to be configured to disengage the first engagement means upon complete delivering of the implant/medicament, and (6) this disengagement to enable automatic retraction of the needle assembly in the housing. Although Andersson discloses some of these limitations (limitations 1, 2, 3 and 5), Andersson does not disclose them all. Although the remaining limitations (limitations 4 and 6) may be found alone elsewhere in the prior art of record, one of ordinary skill in 
Dependent claim 51 (as interpreted in light of the objections and 112(b) rejections set forth above) requires (1) the housing to comprise a top housing and a bottom housing, (2) the needle assembly to have a front end accommodated in the top housing and a back end accommodated in the bottom housing and supported with an expanded spring between the top housing and the front end of the needle assembly, (3) the needle assembly to comprise a needle hub, a label holder and an implant container between the needle hub and the label holder, (4) the plunger means to comprise a plunger that is irremovably secured inside the housing and insert-molded with the plunger rod, (5) the plunger means to be configured for (i) initially injecting the needle/cannula, (ii) the releasable seal means to couple the plunger and the plunger rod with the label holder, (iii) the first engagement means to engage the needle hub with the housing and (iv) subsequent injecting motion to inject the implant/medicament and cause the seal releasing means to disengage the coupling between the label holder and the plunger, (6) the first disengagement means disengaging the needle hub and the top housing, and (7) the second engagement means permanently arresting the needle assembly in the bottom housing. Although Andersson discloses some of these limitations (limitations 1, 5i, 5iii, 6 and 7), Andersson does not disclose them all. Although the remaining limitations (limitations 2, 3, 4, 5ii and 5iv) may be found alone elsewhere in the prior art of record, one of ordinary skill in the art would not have found it obvious to modify Andersson to meet the remaining limitations as doing so would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 4,969,877 to Kornberg discloses a device wherein a plunger delivers a needle, the needle is locked in place, the plunger delivers a medicine, then the needle is released and retracted into the housing via the plunger. US Pat 5,273,532 to Niezink et al. discloses a device wherein a needle is delivered and locked in place, a plunger delivers an implant, then the needle is released and retracted into the housing via the plunger. Other prior art of record that also operates similar to the claimed invention includes PG PUB 2008/0221529 to Kiehne (which discloses delivery of a needle, locking of the needle, delivery of a medicine with a plunger, then retraction the needle into the housing via the plunger); US Pat 4,747,829 to Jacob et al. and US Pat 5,201,719 to Collins et al. (each of which disclose delivery of a needle via a plunger, delivery of a medicine with the plunger, then retraction of the needle within the housing via the plunger); and PG PUB 2002/0111603 to Cheikh, PG PUB 2007/0129686 to Daily et al., PG PUB 2012/0253314 to Harish et al., PG PUB 2014/0018725 to Potter et al., PG PUB 2019/0117903 to Rathore, and US Pat 6,102,896 to Roser (each of which disclose delivery of a needle via a plunger, delivery of a medicine with the plunger, then retraction of the needle within the housing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783